A0245B



                          UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA

               United States of America                           JUDGMENT IN A CRIMINAL CASE
                           v.                                     (For Offenses Committed On or After November 1, 1987)


               Juan Carlos Flores-Robles                          Case Number: 3:19-mj-21000

                                                                 Thomas S Sims
                                                                 Defendant's Attorney


REGISTRATION NO. 83260298
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of
                                --'--~~-=-~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section          Nature of Offense                                                         Count Number{s)
8:1325                   ILLEGAL ENTRY (Misdemeanor)                                               1

 D The defendant has been found not guilty on count(s)     ~~~~~~~~~~~~~~~~~~-




    Count(s)   -~~~~~~~~~~~~~~~~-
                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                       D TIME SERVED                         ~; ___\_5___ days
 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
    Court recommends defendant be deported/removed with relative,                                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                               Wednesday, February 27, 2019
                                                               Date of Imposition of Sentence



                                                               HlitL~LOCK
                                                               UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                          3: 19-mj-2 l 000
